We are living in times of rapid 
change. Global and regional dynamics are transforming 
global governance. A changing world will inevitably 
change the United Nations. But we, the Members of this 
great Organization, can influence the direction of the 
change. In order to do so, however, we must set strategic 
priorities. We should develop an agile multilateral 
system for the twenty-first century.

The architects of the United Nations were in many 
ways ahead of their time. The Charter, in its Chapters 
VI and VIII, foresaw a world where the United Nations 
should safeguard international peace and security, the 
settlement of disputes and the promotion of common 
interests at the regional, as much as at the global, level. 
By 1945, however, there were few established regional 
mechanisms. In other words, the Charter’s provisions 
for regional arrangements were largely aspirational.

In today’s world, regional organizations and 
arrangements are increasingly proving their relevance. 
Economic, social and political integration is taking 
place at the regional level. Cooperation is not only 
about outcomes, but also about processes. Practical 
cooperation can lay the foundation for strategic trust 
and shared values. 



It was only after the past century’s two horrific 
wars that my own continent chose close integration. 
That was instrumental in the creation of a peaceful 
Europe. For that historic achievement, the European 
Union was awarded the Nobel Peace Prize in Oslo last 
year. 

The African Union (AU) has seen its continent 
through 50 transformative years. Freedom came at a 
high price. Yet, Africa has never been more prosperous 
than it is today. We see economic growth, improving 
governance and enhanced regional cooperation.

From Somalia to Mali, the African Union and its 
subregional partners continue to prove their relevance. 
The African Union is, beyond doubt, becoming one of 
the United Nations most important regional partners. I 
commend the AU for its dedicated efforts, and I want 
to express my deepest condolences for the tragic loss 
of life in the heinous terrorist attacks in Nairobi. We 
must never allow terrorists to set the agenda. Hence 
our efforts to work with the AU to promote peace and 
stability in Somalia at this crucial moment must be 
redoubled.

In recent years, Norway has worked with the people 
of Colombia to lay the foundations for lasting peace 
between its Government and the Fuerzas Armadas 
Revolucionarias de Colombia movement. In doing so, 
we have seen the strong commitment of Colombia’s 
neighbours. There, as everywhere else, we have learned 
that peace cannot just be established within one country 
alone; it has to be rooted in a regional context.

In South-East Asia, the Association of Southeast 
Asian Nations (ASEAN) is becoming the source, as 
well as an architect, of regional stability. I commend 
ASEAN for its constructive role in supporting the 
democratic reform process in Myanmar. Myanmar will 
even preside over ASEAN next year, which in many 
ways is a testimony to the organization’s adaptability.

Organizations such as ASEAN have also taken 
upon themselves the development of multilateral 
responses to regional challenges, including those 
pertaining to maritime security. Those strides are not 
only of regional importance, but are important to us all. 
The freedom and safety of the seas is one of the most 
important public goods in an interconnected world. 

Just like in South-East Asia, Norway and our 
fellow Arctic States have built our deepened maritime 
cooperation on one of the most salient organizing 
principles of the United Nations — the United Nations 
Convention on the Law of the Sea. And regions reach 
out to each other. Earlier this year, Norway acceded 
to the Treaty of Amity and Cooperation in Southeast 
Asia. Likewise, again during the spring, China, 
Japan, India, the Republic of Korea and Singapore 
all joined the Arctic Council as observers. In doing 
so, they subscribed to the founding principles of the 
Arctic Council, principles that, yet again, are a direct 
reflection of a key a United Nations norm.

Where I live, we observe global warming at close 
quarters. As the polar ice cap melts, we are reminded of 
our shared responsibility for saving the planet’s climate. 
Today, the Arctic Ocean is opening up to human 
activities in ways hard to imagine only a few years 
ago. Over the past decade, we have strived to develop 
forward-looking strategies for the safe management of 
the new maritime crossroads between Asia, Europe and 
North America. 

The emergence of regional institutions as a feature 
of global governance is in fact good news for the United 
Nations. We need a United Nations that can be a catalyst 
that supports and encourages regional developments, 
which — and as long as — they reinforce our common 
global and multilateral agenda. We must acknowledge 
that trend. We must revisit the Charter of the United 
Nations, in particular its Chapters VI and VIII, and 
seek to identify the opportunities and potential pitfalls 
it represents for the United Nations. 

The Middle East has yet to find an effective regional 
architecture. It is also a part of the world that is causing 
considerable concern these days. Israel and Palestine 
are facing a moment of truth. This month marks 20 
years since the signing of the Oslo Accords. We have 
witnessed positive achievements on the ground. State 
institutions have been built and are ready for statehood. 
But for many years, a political horizon has been missing. 
Time is running out for a negotiated two-State solution.

But now, as Palestinian and Israeli leaders have 
returned to negotiations, hope is renewed. This 
afternoon, in the Conference Building, I presided 
over a meeting of the Ad Hoc Liaison Committee 
for the Coordination of the International Assistance 
to Palestinians, the international donor group for 
Palestine. The donors reaffirmed their commitment 
to providing necessary assistance to the Palestinian 
Authority through the current transition to statehood. 



This may be the last chance — a chance we cannot 
afford to miss.

As we speak the horrors in Syria are continuing. 
Thousands upon thousands of children, women and 
men are being killed and maimed. Millions are fleeing 
their homes. The use of chemical weapons is utterly 
unacceptable and is a grave violation of international 
law. Their further use must be effectively prevented. 
Those responsible must be brought to justice and the 
case referred to the International Criminal Court. 

The Syrian crisis as such can be resolved only 
through a political solution. The Security Council must 
now live up to the responsibility that we, the Members 
of the United Nations, have entrusted in it. We must 
seize the momentum created by the United States-
Russian agreement. Humanitarian access must be 
ensured by all parties and to all areas. The bloodshed in 
Syria must come to an end.

Frustrated by Syria, many have criticized the United 
Nations for its inability to act. However, we should not 
lose sight of the United Nations many achievements. 
Every single day, the United Nations provides shelter 
for refugees, vaccinates children, promotes maternal 
health and stabilizes fragile States. Evolving norms 
of human security have placed new issues on the 
agenda. Children and armed conflict, women, peace 
and security and the protection of civilians are recent 
examples of the important normative role of the United 
Nations.

Faced with a scarcity of resources accentuated by 
a global economy under pressure, we should increase, 
not decrease, the flexibility of the Secretariat and 
the Secretary-General to run the Organization. In 
autumn of 2012, the Assembly decided that the 2014-
2015 budget should be cut by $100 million. Reducing 
the budget while increasing the number of tasks is a 
recipe for a weaker, not a stronger, United Nations. The 
Assembly must be coherent in its policies. The role of 
the Assembly should be to provide guidance, not to 
micromanage.

In conclusion, to meet the regional and global 
challenges of our time, we, the Member States, must 
work together to fulfil the aspirations and potential of 
the Charter of the United Nations. The efficiency of this 
great Organization depends upon its ability to innovate 
and to adapt to changing circumstances. 
